Citation Nr: 0947567	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

2.  Entitlement to a disability rating greater than 
70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating greater than 
10 percent for bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1966 to July 1970, to include periods of duty in 
the Republic of Vietnam/

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The Board notes that the Veteran is already service connected 
for dermatophytosis of the hands and feet, also referred to 
as "jungle rot" or a fungal infection.  The Veteran 
initially did not allege a worsening of this disability; he 
was specifically asked to inform the RO if such was the case.  
In the course of appealing the denial of service connection 
for skin cancer he has filed such a claim for increased 
evaluation.  Further, he has claimed service connection for 
chloracne, to include as due to herbicide exposure, as a 
separate disability from skin cancer.  The claim at issue 
here is specifically limited to skin cancer, diagnosed as 
basal cell carcinoma.  The additional claims for increased 
evaluation or service connection for chloracne are referred 
to the RO for appropriate action.

Despite several submissions by a Mr. [redacted], who 
purports to be the representative or next friend of the 
Veteran, the Veteran has reaffirmed that he is in fact 
represented by the Disabled American Veterans (DAV) and has 
submitted an updated authorization form verifying this.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  Skin cancer was not manifested until many years after 
service, and the preponderance of the evidence is against a 
finding that currently diagnosed basal cell carcinoma is 
related to service.

4.  PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, due to symptoms such as 
nightmares and intrusive thoughts, active suicidal ideation, 
neglect of personal appearance and hygiene, impaired impulse 
control and unprovoked irritability, frequent panic attacks, 
paranoia, difficulty adapting to stressful circumstances, and 
social isolation; the Veteran is not totally disabled from 
symptoms such as disorientation, having hallucinations, 
engaging in grossly inappropriate behavior, or posing a 
danger to himself or others.

5.  Bilateral hearing loss is manifested by no worse than 
hearing level II for right ear hearing loss and V for left 
ear hearing loss.

6.  The Veteran is service connected for PTSD, rated 
70 percent disabling; dermatophytosis of the hands and feet, 
rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; bilateral hearing loss, rated 10 percent 
disabling; residuals of shell fragment wound scars, rated as 
zero percent disabling; and residuals of malaria, rated zero 
percent disabling.  The combined disability rating for 
compensation is 80 percent.

7.  The Veteran is precluded from obtaining or retaining 
substantially gainful employment due to service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of skin cancer have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The criteria for a disability rating greater than 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).  

3.  The criteria for a disability rating greater than 
10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, 4.86, Table VI, VIA, and DC 6100 (2009).

4.  The criteria for assignment of TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a July 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the Dingess requirements in March and 
April 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2005 VCAA letter was issued prior to the March 2006 rating 
decision that is the subject of this appeal.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The Veteran received Vazquez-Flores 
notice in September 2008.  This letter also contained notice 
of the Dingess requirements.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in a November 
2008 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, 20 Vet. 
App. at 376-78 (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
November 2008 supplemental statement of the case complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA treatment 
records.  Although the Veteran appears to state that there 
are some private medical records in existence, he has not 
identified such sufficiently to allow VA to assist him in 
obtaining those records.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As will be explained below, because there is no evidence that 
the Veteran experiences any current disability due to skin 
cancer which could be attributed to active service, no 
examination is required with respect to the service 
connection claim for skin cancer.  The evidence of record 
includes VA medical records, including VA examination reports 
dated in December 2005 and October 2008.  After review of 
these examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the etiology of 
the Veteran's PTSD and bilateral hearing loss.  Thus, there 
is no duty to provide another examination with respect to the 
Veteran's increased rating claims for PTSD and bilateral 
hearing loss.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection

The Veteran contends that he incurred skin cancer during 
active service, to include as due to herbicide exposure while 
he was in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Certain cancers are also subject to presumptive service 
connection for herbicide exposed Veterans.  38 C.F.R. 
§ 3.309(e).  Generally, no presumptive period applies to 
these conditions.  38 C.F.R. § 3.307(a)(6).

The Veteran's service treatment records show that, at his 
enlistment physical examination in March 1966, clinical 
evaluation was normal.  He denied all relevant medical 
history.  The Veteran was not treated for skin cancer during 
active service.  At his separation physical examination in 
July 1970, clinical evaluation was normal except for reported 
allergies and hay fever.  It was noted that the Veteran had 
served in the Republic of Vietnam.  He reported a history of 
skin diseases.

Post service medical records demonstrate periodic complaints 
related to the Veteran's skin problems.  He was treated for 
intermittent outbreaks of his fungal infection of the hands 
and feet.  

The first notation of skin cancer is in November 2004 VA 
outpatient treatment records; the Veteran complained of a 
skin lesion in the left forearm which had been present for 
about one year and was getting larger.  A history of fungal 
infections to the skin was noted.  The Veteran also reported 
that he recently had been diagnosed as having skin cancer by 
a private physician.  Physical examination showed a single 
raised lesion to the left forearm which was suspicious for 
squamous cell carcinoma.  The assessment included a skin 
lesion to the left forearm suspicious for squamous cell 
carcinoma/basal cell carcinoma.

In February 2005, the Veteran's complaints included a 
hypertropic actinic keratosis of the dorsal left forearm, a 
basal cell carcinoma on the superior left shoulder, a 
pigmented basal cell carcinoma on the medial edge of the 
superior right scapula, and probable chloracne.  Physical 
examination of the mid dorsal left forearm showed a rough 
erythematous macule on the left forearm with acuminate thick 
scaling approximately 5 millimeters (mm) in diameter with no 
induration.  The VA examiner doubted that this lesion was 
squamous cell carcinoma.  The diagnosis was hypertropic 
actinic keratosis.  Physical examination of the left shoulder 
and right scapula showed an erythematous translucent nodule 
in the superior left shoulder approximately 5 mm x 8 mm with 
long axis anterior to posterior and 4 mm papules with dark 
speckles on the medial edge of the superior right scapula.  
The assessment was basal cell carcinoma on the superior left 
shoulder and pigmented basal cell carcinoma on the right 
scapula.  Biopisies were taken of these lesions.

A VA pathology report dated later in February 2005 showed 
that the lesion on the left shoulder and the lesion on the 
right scapula were nodular basal cell carcinomas with clear 
margins.

On VA outpatient treatment in September 2005, the Veteran 
complained of a new skin lesion on the left forehead which he 
wanted excised.  His prior lesions on the left shoulder were 
noted.  Physical examination of the left shoulder showed 
anterior and posterior scabbed skin lesions present about 8-
10 mm in diameter.  Physical examination of the left forehead 
showed a 5 mm raised lesion on the skin of the forehead which 
was not ulcerated or scabbed.  The assessment was three 
lesions which needed excisional biopsy.  Several days later 
in September 2005, all three lesions were removed surgically.

A VA pathology report dated in October 2005 shows that the 
two lesions on the left shoulder were diagnosed as 
ulceronodular basal cell carcinoma with clear margins.  The 
skin lesion on the left forehead was diagnosed as a solar 
(actinic) keratosis.

On VA outpatient treatment in May 2006, it was noted that 
there was no evidence of any recurrent skin cancer.  No 
actinic keratosis was noted.  The assessment was prior 
history of basal cell carcinoma times two on the left 
shoulder and actinic keratoses.

On VA Agent Orange Registry examination in October 2006, the 
Veteran's complaints included basal cell carcinoma of the 
left ear, left shoulder, and right scapula, chloracne, and 
tinea pedis.  Physical examination showed skin with black 
heads and scarring and excision scars on the left shoulder 
and right scapula.  The assessment included basal cell 
carcinoma of the left shoulder, right scapula, and left ear, 
tinea pedis of the bilateral feet "jungle rot," and 
chloracne which had been diagnosed in 1970 with residuals.

The Veteran in this case is presumed to have been exposed to 
herbicides based on his service in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the currently diagnosed skin 
cancer condition, basal cell carcinoma, is not among the 
listed presumptive conditions for herbicide exposed Veterans.  
Skin cancer is in fact among the conditions the Secretary of 
Veterans Affairs has determined has no positive association 
with herbicide exposure.  VA Adjudication Procedures Manual 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, 
Block j.  Service connection is not warranted on this basis.

Further, although the basal cell carcinomas qualify as 
"malignant tumors" subject to service connection as chronic 
conditions under 38 C.F.R. § 3.309(a), the cancer was not 
first manifested until approximately 2003, more than 30 years 
following the Veteran's separation from service.  Service 
connection for a chronic disease is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Finally, direct service connection is not warranted.  Skin 
cancer was not first manifested in service, and there is no 
competent evidence of record relating the currently diagnosed 
disability to service.  No medical professional has opined 
that skin cancer is related to service, including the 
Veteran's in-service exposure to herbicides.  Although the 
Veteran has demonstrated his firm belief that his basal cell 
carcinoma is related to in-service herbicide exposure, as a 
lay person he is not competent to offer an opinion on a 
question requiring specialized medical knowledge or training.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even 
if the Veteran's opinion was competent evidence, it is 
outweighed by the preponderance of evidence against his 
allegation of service connection.

III.  Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate in this case, as the evidence shows consistent 
symptomatology across the period under appeal.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  PTSD

The Veteran is currently evaluated as 70 percent disabled 
under Code 9411.  38 C.F.R. § 4.130.  Under DC 9411, a 
70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective work relationships.  See 
38 C.F.R. § 4.130, DC 9411 (2009).

A 100 percent rating is assigned for PTSD with total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The recent medical evidence shows that, on VA psychiatric 
examination in December 2005, the Veteran's complaints 
included sleep disturbance, nightmares on a nightly basis 
about Vietnam, and anger.  The Veteran reported that he 
stayed by himself.  He denied "having any enjoyment in his 
life besides drinking and being alone."  He reported talking 
"to a couple of buddies who went back east."  He denied any 
other close friends.  He also reported being married to his 
current wife for a year and a half.  This was the Veteran's 
second marriage.  He was not close to the three children from 
his first marriage, which ended after 21 years "because of 
his drinking and because of his Vietnam experience."  He 
also denied being close to any one in his family.  

Mental status examination of the Veteran in December 2005 
showed he was seven minutes late for the interview, unshaven, 
but otherwise had adequate grooming and hygiene.  The Veteran 
had a very mild stutter and no formal thought disorder.  The 
VA examiner noted that "there was a dramatic rehearsed 
quality to his history."  The Veteran's reported history 
also was contradictory at times.  The Veteran was not 
delusional, hallucinated, disorganized, paranoid, suicidal, 
or homicidal.  The Veteran's Global Assessment of Functioning 
(GAF) score was 61 for PTSD, indicating some mild symptoms or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The VA examiner 
noted that the Veteran had moderate difficulty maintaining 
effective work and social relationships.  The diagnoses 
included PTSD based on being involved in combat.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

On VA psychiatric examination in October 2008, the Veteran 
complained that he was "having a harder time with his PTSD 
because the economy is bad and he has less work."  The 
Veteran stated that, with less work, he drank more to deal 
with his symptoms.  He reported experiencing nightmares about 
combat service in Vietnam, waking up in a cold sweat, and 
sleep disturbance.  He was irritable and angry.  It was noted 
that "medication prescribed to reduce his autonomic response 
(prazosin) has the side effect of producing voices and 
bizarre dreams and feelings."  He stated that his wife 
usually slept in another room "because he strikes out in his 
sleep."  He reported that he needed to stay away from people 
and essentially spent his days drinking in his garage.  He 
also reported that his best buddy killed himself the year 
before.  Although he felt estranged from all people, he still 
was married and did not avoid his wife.  He had very little 
contact with his family and only saw one of his three 
children occasionally.  He reported losing his real estate 
appraisers license in one state and had been unable to 
socialize in an effort to drum up more appraisal work.  The 
Veteran also reported that he continued to work as an 
appraiser since 1990 "but only of houses that are empty of 
people."  

Mental status examination of the Veteran in October 2008 
showed inappropriate appearance and hygiene which showed 
signs of neglect and orientation within normal limits.  The 
Veteran "looks scruffy and angry."  He had a stutter when 
talking his experiences in Vietnam and trouble making eye 
contact when he felt anxious.  His behavior was appropriate.  
He had poor eye contact.  There was impaired impulse control 
and some unprovoked irritability and periods of violence.  
His speech was within normal limits.  He had difficulty 
understanding complex commands.  He reported having 
difficulty concentrating when doing appraisal work.  He 
reported weekly panic attacks.  He also reported signs of 
suspiciousness.  There was no delusional history present.  
There was no delusion at this examination.  A history of 
hallucinations was present intermittently but no 
hallucination at this examination.  There also were no 
obsessional rituals.  The Veteran's thought processes were 
appropriate.  His judgment was impaired "with too much 
suspiciousness and hopelessness."  Suicidal ideation was 
present weekly.  There was no homicidal ideation.  The 
Veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included PTSD.  

Although the evidence of record demonstrates a serious degree 
of functional impairment due to PTSD, total disability is not 
established.  The Veteran's behavior is not grossly 
inappropriate; he in fact imposes limits and guards on his 
contact with others to avoid such.  He remains able to 
effectively communicate and interact with others when 
required, and there is no evidence of hallucinations or 
delusions which signal impaired reality testing.  The 
Veteran's paranoia regarding his benefits does not rise to 
the level contemplated as delusional by the Schedule.  He 
remains well oriented and demonstrates no serious memory 
impairment.  While there is neglect of his personal hygiene, 
the disability picture presented more closely approximates 
the criteria for a 70 percent evaluation.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  He 
remains able to work, generally, as an independent appraiser.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

B.  Hearing Loss

Hearing loss is evaluated under Code 6100, which provides 
that numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85, based on 
puretone thresholds and speech discrimination; there is no 
room for subjective interpretation.  Under Table VI, a Roman 
numeral designation (I through XI) for hearing impairment is 
found based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc.  38 C.F.R. § 4.85(c).  The puretone threshold average is 
the sum of the puretone threshold at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
Veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.

On VA audiology examination in December 2005, the Veteran 
complained of hearing problems since combat service in 
Vietnam.  He reported being in "many, many fire fights" 
during active combat service in Vietnam.  He also reported 
being in close quarters combat and having enemy grenades 
going off near him.  The Veteran did not use hearing 
protection during active service.  He stated that he could 
not hear people sitting across from him when there was 
background noise.  The Veteran's pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
25
35
75
LEFT
35
45
NR/110
NR/110

The VA audiologist noted that the Veteran's bone conduction 
study (results above) was better than his air conduction 
study in reflecting his hearing loss.  This examiner also 
noted that, where the values on bone conduction study were 
NR, a pure tone threshold of 110 should be assigned.  
Physical examination showed normal bilateral ears.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 80 percent in the left ear.  The 
diagnoses included mild to severe bilateral sensorineural 
hearing loss.  

On VA audiology examination in October 2008, the Veteran 
complained of an inability to hear people in small groups and 
difficulty hearing on the telephone.  The Veteran's in-
service combat experiences were noted.  He denied any post-
service noise exposure.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ

1000
2000
3000
4000
RIGHT
25
25
45
85
LEFT
25
30
70
80

The VA audiologist stated that the Veteran's air conduction 
study (results above) was better than his bone conduction 
study in reflecting his hearing loss.  Physical examination 
was unchanged from December 2005.  Speech audiometry revealed 
speech recognition ability of 92 percent in each ear.  The 
diagnoses included moderate to severe bilateral sensorineural 
hearing loss.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The medical evidence shows that, on VA 
examination in December 2005, the Veteran's right ear hearing 
loss was assigned a Roman numeral of II and the left ear 
hearing loss was assigned a Roman numeral of V, based on bone 
conduction testing.  This equates to a 10 percent rating for 
bilateral hearing loss.  See 38 C.F.R. § 4.85, Tables VI, 
VII.  On VA examination in October 2008, the Veteran's 
hearing loss was assigned a Roman numeral of I for each ear.  
This equates to a zero percent rating for bilateral hearing 
loss.  Id.  Neither of the examiners who saw the Veteran in 
December 2005 and October 2008 certified that use of the 
speech discrimination test was not appropriate and there is 
no indication of an exceptional pattern of hearing impairment 
such that 38 C.F.R. § 4.85, Table VIA, should be used.  See 
38 C.F.R. §§ 4.85, 4.86, Table VIA.  Testing demonstrates no 
hearing loss disability warranting assignment of an 
evaluation in excess of 10 percent, even considering the 
worst test results obtained.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

IV.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For 
the purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

The Veteran is service connected for PTSD, rated 70 percent 
disabling; dermatophytosis of the hands and feet, 
rated10 percent disabling ; tinnitus, rated 10 percent 
disabling; bilateral hearing loss, rated 10 percent disabling 
; residuals of shell fragment wound scars, rated as zero 
percent disabling; and residuals of malaria, rated zero 
percent disabling.  The combined disability rating for 
compensation is 80 percent.

The Veteran meets the schedular requirements for TDIU, and 
has at all times since February 1994, when PTSD was service 
connected and assigned a 70 percent evaluation.

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

Due to service connected PTSD, the Veteran is extremely 
isolated and combative. He is highly irritable, and has 
difficulty concentrating.  His paranoia is increasing, and 
the Veteran's use of alcohol for self-medication often 
results in neglect of his personal hygiene.  He will not 
bathe or eat every day.  His hearing loss disability further 
contemplates his interactions with others and contributes to 
his isolation.  While the evidence of record shows that the 
Veteran continues to work to some extent as a real estate 
appraiser, he has lost his license in one state, and cannot 
do his job in the presence of others.  In argument, the 
Veteran maintains that the jobs he is able to undertake as an 
appraiser, based on referrals from banks and mortgage 
companies, are so few and limited as to fall short of 
"substantially gainful employment."  His statements 
regarding his income, of $800 to $1000 a month, indicate he 
falls below the maximum annual pension rate for a Veteran 
with a single dependent.  The Board finds that the Veteran's 
current work does not constitute substantially gainful 
employment, and his service connected disabilities preclude 
him form obtaining additional or more strenuous work.  While 
the Veteran remains physically capable of working, his PTSD 
and hearing loss serve to severely limit an opportunities for 
employment.


ORDER

Service connection for skin cancer is denied.

Entitlement to a disability rating greater than 70 percent 
for PTSD is denied.

Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss is denied.

Entitlement to TDIU is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


